Citation Nr: 1026475	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-09 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinea pedis.  

2.  Entitlement to service connection for essential hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a November 2007 decision, the Board denied an appeal as to 
service connection for tinea pedis and essential hypertension.  
The Veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Veterans Court).  In October 2009 the 
Veterans Court issued a memorandum decision in which it vacated 
the November 2007 decision as to these issues and remanded the 
issues to the Board for readjudication consistent with the 
Veterans Court's decision.  


FINDINGS OF FACT

The Veteran did not have tinea pedis or hypertension or symptoms 
of tinea pedis or hypertension during service, tinea pedis and 
hypertension first manifested many years after separation from 
active service, and current tinea pedis and hypertension are 
unrelated to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinea pedis have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  

2.  The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  "To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension, may be presumed 
to have been incurred in or aggravated by service if manifest to 
a compensable degree within one year of discharge from service, 
even though there is no evidence of such disease during service.  
38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).  

In December 1969 the RO first received an application for VA 
compensation or pension from the Veteran.  At that point he 
indicated only that he sought benefits for a dental condition.  
In January 1970 the RO received the Veteran's service treatment 
records from the National Personnel Records Center (NPRC).  The 
NPRC indicated that his health records were provided and the 
dental records were incomplete.  VA next received an application 
for VA compensation or pension benefits from the Veteran in 
October 2003; this time for hearing loss and tinnitus.  

In April 2004, the RO received a claim for VA benefits for 
disability resulting from tinea pedis, impaired fasting glucose, 
and essential hypertension.  He reported that he was treated for 
these conditions while on active duty and that treatment 
continued after service but that he was unable to obtain records 
of the post-service treatment because it was provided by a 
private physician who had since passed away.  The RO denied those 
claims in June 2004 on the basis that there was no showing of 
hypertension of tinea pedis during service.  

In March 2005, VA received a letter from the Veteran in which he 
explained that he went to sick call aboard the Franklin D. 
Roosevelt (an aircraft carrier) in late 1968 for symptoms 
involving his feet.  He reported that on two occasions a corpsman 
gave him a tube of medicine to put on his feet.  He reported that 
he did not know why his medical records did not show this because 
he saw the corpsman write something down both times.  

As to the hypertension, the Veteran stated that he did not 
understand why the service treatment records did not show any 
treatment for high blood pressure.  He reported that 2 days prior 
to leaving the ship to be released from active duty he had a nose 
bleed and passed out, was taken to sick bay, and the corpsman 
told him that his blood pressure was over 140 on the bottom 
reading.  He reported that sick bay kept him for 4 to 5 hours, 
gave him some pills called "Lasick" and a corpsman told him 
that if his blood pressure was still bad after taking the 
medicine they would not release him for discharge.  He stated in 
his March 2005 letter that he took the medicine, felt okay, and 
decided that he was not going to get his blood pressure checked 
because he wanted out of the Navy.  He also stated that his 
fainting and nosebleed should be in his medical records.  

As to post-service treatment the Veteran reported that when he 
arrived home from the Navy he found the medicine in Mexico and 
got about 500 pills for 15 dollars.  He stated that he has taken 
the pills whenever his pressure is too high.  

In April 2005, the RO sent a letter to the Veteran asking him to 
identify within a 90 day period, the times that he received 
treatment for his feet and the fainting incident.  The Veteran 
responded in April 2005.  He stated that the time frame for the 
nosebleed was within 90 days of his separation from service but 
he qualified his statement by adding "I doubt if it will tell 
you what the Corpsman told me about not staying sick, or I would 
not get out of the Navy."  He reported that he first sought 
treatment for his feet around February 1967.  He stated that at 
first he thought it was late 1968 but upon reviewing his service 
treatment records and memorabilia he wanted to change this date 
to the February 1967 time frame.  He reported that he was doing 
so because he remembers that when he returned to home port from 
Vietnam he was having trouble with his feet and had continued to 
have trouble since that time.  

In May 2005, the RO requested a search of morning reports of the 
Franklin Roosevelt over the indicated time frames for remarks 
about the Veteran passing out, having a nosebleed, and receiving 
medication, and for comments about treatment for his feet.  The 
NPRC informed the RO that the Navy does not have morning reports.  

In September 2005, the RO sent a letter to the Veteran informing 
him of the results of its efforts to obtain morning reports and 
asked the Veteran to send in any reports or evidence that he may 
have to support his claim.  The Veteran responded that same month 
that he did not have any such report.  He stated that he did not 
remember ever being given any reports and added that perhaps the 
corpsman who told him that if he stayed sick he would not get out 
of the Navy did something with the records in an attempt to help 
the Veteran or do him a favor because he alleges that he told the 
corpsman that he did not want to stay in the Navy any longer for 
any reason.  

In March 2006, VA received a letter in which the Veteran 
explained that the copies of his service treatment records 
provided to him by VA in response to his request were received by 
him but over a year of the records are missing.  He stated that 
this missing year of records are the records that contained the 
information that would have substantiated his claim.  He also 
stated that he did not understand why daily reports were not 
available to help his claim.  

Service treatment records are associated with the claims file.  
The Board has reviewed these records in detail and finds, on a 
factual basis, that they are, in fact, complete, other than the 
dental records which are not at issue in this case.  His service 
treatment records begin with an October 1965 report of pre-
induction medical examination and end with a September 4, 1969 
report of separation medical examination.  

Importantly, the Veteran's statement that there a missing year of 
records in this case only undermines the Veteran's credibility 
with the Board. 

For example, the Veteran has identified the time frame of his 
visit to sick bay for treatment of tinea pedis as February 1967.  
There are no reports of foot problems or skin problems in his 
service treatment records.  There is an entry dated in October 
1966 followed immediately by an entry dated in April 1967.  The 
October 1966 entry refers to a nasal discharge and the April 1967 
entry refers to a cut on his first finger.  

The Veteran's report that he sought treatment in 1967 for tinea 
pedis is not reflected in the service treatment records.  Yet 
there are numerous entries in the service treatment records from 
this identified time frame.  Hence, his statement that the 
service treatment records are missing from the time frame that 
would support his claim is contradicted by the record and 
undermines his credibility regarding what occurred during service 
more than 40 years ago.

The fact that the Veteran made no reference to these problems 
with the VA until decades after service, well after he had filed 
other claims with the VA, only provides more evidence that the 
Veteran is not an accurate historian.    

While it is accurate that there are no entries of treatment from 
July 1968 to his separation from service, it does not necessarily 
follow that there are missing records.  The more logical 
explanation, given that the September 1969 report of medical 
examination is of record, is that the Veteran simply did not seek 
treatment for any medical problems between July 1968 and his 
separation from service.  This is supported by his separation 
examination of September 1969, which shows that he had normal 
clinical evaluations for all anatomy and physiological systems 
with no abnormalities noted.  

At separation from active service the Veteran's feet and skin 
were clinically evaluated as normal.  Hence, even if he did have 
some problems with the skin of his feet at some point during 
service, those problems were not present at separation from 
service.  Similarly, his blood pressure was measured as 122 mm. 
Hg. systolic and 80 mm. Hg diastolic as of September 1969 and his 
vascular system was evaluated as clinically normal.  

It has been considered by the Board that the Veteran reported 
that he had a nosebleed, fainted, and had a diastolic pressure of 
140 mm. Hg. just days prior to his release from active service 
which, would put the examination report of September 4, 1969 
prior to the alleged event.  This alone may have led the Board to 
the conclusion that the September 4, 1969 report did not 
accurately reflect his diastolic measurement.  However, there is 
no reasonable basis for finding that the treatment he has alleged 
occurred just prior to leaving the ship did not make its way into 
his service treatment records.  As indicated, those records were 
requested from the NPRC following his claim for VA benefits in 
December 1969 and received in January 1970.  The September 4, 
1969 report made its way into the records and was received by VA 
so it follows that any other report of treatment prior to his 
leaving the ship would also have made it into the package of 
records provided by the NPRC.  

The lack of such records, coupled with the lack of mention of 
records of his alleged treatment for tinea pedis, is found to be 
evidence against his claims.  The Board explains in more detail 
in the "Duties to notify and assist" section of this decision 
why VA has no further duties to assist or notify with regard to 
either the alleged missing service treatment records or any 
morning reports.  

Importantly, the earliest post-service treatment records 
associated with the claims file are VA records dated in April 
1996.  Those records show that the Veteran was referred to VA by 
a probation department for a driving while intoxicated event.  
Those records do not discuss any medical problems.  April 2000 VA 
treatment records mark the first mention of hypertension (decades 
after service).  The note indicates that the Veteran had run out 
of his prescription for hypertension medication, was prescribed a 
medication, and instructed to comply with the prescription 
pending his first appointment.  

Notes from July 2000 document a medical history which includes 
the following note:

"HYPERTENSION 6YRS AGO."

The Board finds that the only reasonably possible source of that 
information is at that time is the Veteran, providing more 
factual evidence against the Veteran's statements to the VA.   

Other notes from July 2000 include the Veteran's reported history 
of hypertension for 5 years and that he was being followed by a 
private physician.  

These notes are evidence that the Veteran has not had a history 
of hypertension prior to 1994.  These notes contradict his 
statement that he took medication for high blood pressure 
immediately after service.  It also contradicts his report of 
prior treatment by a private physician who has since died to the 
extent that such report implies treatment earlier than 1994.  

It is important for the Court to understand that this report in 
July 2000 came in the context of seeking medical treatment, not 
seeking VA compensation benefits.  The Veteran's report at that 
time is afforded considerable probative weight as to the onset of 
any symptoms that could be construed as hypertension because the 
Veteran would have a strong motivation to provide accurate 
information so that his treatment.  The Board can discern no 
motivation for providing inaccurate information at that time.  In 
contrast, there is a readily discernable motivation for reporting 
that he had a high blood pressure reading during service; i.e. 
obtaining VA compensation benefits.  

As between the two statements therefore, the Board finds more 
probative the statement made in the context of treatment prior to 
when he filed his claim.  

There is other evidence which tend to show that the Veteran is 
not credible in his reports to VA that he had hypertension and 
tinea pedis either during service or for the decades immediately 
following service.  

These indicators may not individually say much, but, when taken 
together, demonstrate his lack of credibility.  

First, the Veteran's reports of post-service treatment have the 
tenor of evidence to support his claim coupled with a reason why 
none of that evidence would be obtainable.  He reports that he 
took medicine every time his pressure went up and he bought the 
medicine at 15 dollars for 500 pills in Mexico.  This (of course) 
means that he would not have a prescription for the medication 
and pretty much precludes finding any records that he bought the 
medication.  The fact that he had been taking medication for 
decades (allegedly) is apparently ignored by the Veteran himself 
when he notes treatment for only six years in 2000.

Second, the Veteran offers that he was treated by a private 
physician (implying that this treatment more or less rather 
closely followed his release from service) but explains that 
those records are not available because the physician died.  In 
other words he is saying that he was treated immediately after 
service, but has a built in excuse for why VA has only his word 
as proof.  He provides no excuse for why he did not file a claim 
seeking service connection for this disability after service, 
while at the same time filing claims for other problems. 

Third, the Veteran did not file a claim for service connection 
for hypertension or tinea pedis until 2004.  He clearly knew that 
VA benefits were available upon sufficient proof because he filed 
a claim for benefits in both 1969 and in 2003.  This begs the 
question as to why he would wait until 2004 to seek compensation 
for diseases that he asserts he had continuously since service.  
This again tends to show that the Veteran's reports are not 
credible.  

Fourth, in the context of other treatment, the Veteran has 
reported a bloody nose and loss of consciousness as occurring in 
a completely different set of facts during service, which tends 
to show that he moves these alleged medical conditions around to 
suit his purpose at the time and therefore draws into question 
whether the medical conditions ever occurred at any time during 
service.  

For example, in March 2006, the Veteran submitted VA mental 
health intake notes from March 2006.  In June 2010, the Veteran 
waived RO consideration of evidence submitted by the Board.  
Those records document not only his reported psychiatric 
symptoms, but also his report of alleged in-service injuries.  He 
reported that he was exposed to hot steamed air in 1967 while 
aboard ship in the Navy when the line of a bilge pump ruptured, 
resulting a 6 inch laceration of his right hand and injury to his 
left forefinger and fingernail and that he sustained a concussion 
from hitting his head against a condenser and had a bleeding 
nose.  He stated "that's what they told me," indicating that 
the injury was severe enough that he lost consciousness.  

This is not reflected in the treatment records, at least not the 
version reported in 2006 by the Veteran himself.  Treatment notes 
from April 1967 document that the Veteran cut his left finger and 
the nail fell off.  His finger was wrapped in gauze and he was 
told to return for follow-up a day later.  The dressing was 
changed the next day and he was given a light duty chit.  There 
are entries from April 12, 1967 through April 21 1967, all of 
which refer to a missing fingernail (clearly indicating to the 
Board the detailed nature of the service treatment records).  May 
1967 notes document that he lacerated his right thumb when he 
caught it in a wrench.  

The Board finds that these records contradict his report of a six 
inch laceration, a concussion, and contact with a broken steam or 
hot air line.  The injuries of his fingernail and thumb 
laceration are documented.  The account that the Veteran provided 
is simply not accurate.  Certainly no one would document a 
damaged fingernail and a cut on his thumb, but leave out reports 
of a concussion or not mention that he had a six inch laceration 
of his hand.  The factual evidence against the Veteran's 
recollections only grow.   

What is important for the purposes of the instant decision is 
that he reported a "bloody nose" and loss of consciousness in 
the context of an undocumented incident and he reported a 
nosebleed and fainting - another way of saying a bloody nose and 
loss of consciousness - in a different undocumented incident in 
the context of his claim for service connection for hypertension.  
There is no mention of either in the service treatment records.  
This does not mean the treatment records are missing - because 
there is documentation of his fingernail loss and lacerated thumb 
(which, given the length of one's thumb could not be six inches).  

The striking similarity of his twice reported, but undocumented 
conditions - a nosebleed and loss of consciousness - is more 
evidence that the Veteran is not credible in his reports of what 
occurred during service.  The similarity of symptoms tends to 
show that the Veteran has selected symptoms and built stories 
around the symptoms; impacting negatively on his credibility.

In this regard, it is important for the Court to understand why 
the Board is undertaking such a detailed review of the record in 
this case and providing many examples as to why it believes the 
Veteran is not credible: this case has been the subject of a 
Court remand and it is important for both the Veteran and the 
Court to understand the basis for the Board's decision to avoid 
future litigation in this case.      

Finally, with regard to his claim for service connection for 
tinea pedis, the evidence tends to show that his tinea pedis did 
not have onset prior to February 2001.  The first mention of any 
skin problems with his feet come in February 2001 VA treatment 
notes which document that he had an erythematous rash under his 
socks with minimal maceration in the right fifth interdigital 
space.  He was advised to wear cotton socks and prescribed 
Lotrimin.  In December 2003, a physical examination was 
conducted.  Skin examination showed tinia pedis.  

There is no mention in any of these notes of a foot rash existing 
prior to February 2001.  One therefore wonders why the Veteran 
did not report that he had suffered from a foot condition for 30 
years.  Surely this is a fact that he would have known (if it 
were true) and it is unlikely that there would be no report of 
such a long history of tinea pedis in any of these notes.  He did 
not neglect to report his 5 or 6 year history of hypertension to 
VA clinicians, so it follows that he would have reported a 35 
years history of a skin problem to clinicians, if the skin 
problem had indeed existed for the time period he has alleged.  

When taken with the rest of the evidence of record, this shows 
the Veteran's lack of credibility as to the onset of his 
symptoms.  

All evidence of record, other than the Veteran's statements, 
shows that the Veteran's tinea pedis and hypertension began many 
years after service.  The only evidence that he had tinea pedis 
during service is his statement that he had this condition in 
February 1967 forward.  The service treatment records that 
encompass that period are highly probative evidence that he did 
not have tinea pedis during service because there are clear 
entries before and after his alleged treatment.
  
In particular, with regard to his feet, in May 1967 he reported a 
right ingrown toenail (again, the detailed nature of the service 
records are indicated).  He was treated with dressings.  This 
apparently continued to trouble him up through January 1968, as 
documented in the service treatment notes.  An ingrown toenail is 
not evidence of tinea pedis during service.  There are no reports 
of foot fungus, skin disease, or any other entries that could be 
interpreted as tinea pedis.  More importantly, it is clear from 
these records that medical personnel examined at least one of his 
feet during service.  It is beyond belief that if he had 
continuous tinea pedis since 1967, as he now reports, that there 
would be no mention of such in these reports.  This tends to show 
that he did not have tinea pedis or any condition involving his 
feet during service other than an ingrown toenail.  

The most probative evidence of record shows that the Veteran had 
no hypertension or symptoms of hypertension during service and 
that he first was found to have hypertension no earlier than 1994 
and had no tinea pedis or symptoms of tinea pedis during service 
or prior to 2001.  The evidence also shows that the Veteran is 
not a credible historian.  Therefore his appeal must be denied.

For the sake of argument, and to avoid further ligation in this 
case, the Board notes that even if everything the Veteran 
allegations were taken as fact as far as his in-service and blood 
pressure reading and foot symptoms, the outcome of this decision 
would be no different.  A showing of two incidents of receiving 
treatment for tinea pedis in 1967 or 1968 and a report of a nose 
bleed and a diastolic pressure of 140 mm. Hg. several days prior 
to separation from service would not allow for a grant of service 
connection for disability resulting from either disease under the 
other facts of this case.  Nor, as explained in the section of 
this decision entitled "Duty to notify and assist" would such 
findings trigger VA's duty to provide him with a medical 
examination or obtain an expert opinion.  

Even if these alleged in-service events were shown, the 
preponderance of the evidence is against a finding of continuity 
of symptomatology or any other nexus between his service and his 
current tinea pedis and hypertension.  He has stated that he 
treated his hypertension with medication that he got in Mexico 
after service and that he has always had problems with foot 
fungus.  But the post service medical records provide a very 
different picture; hypertension since 1994 and tinea pedis since 
2001.  Therefore his claims would still fail for lack of a nexus.  

In this hypothetical scenario where there was evidence from 
service of one high blood pressure reading and treatment of foot 
fungus, VA would not be required to provide a medical opinion 
because the facts just described make the Veteran's statements as 
to post-service symptoms so lacking in credibility that it could 
not be said that there was an indication of an association 
between two incidents of tinea pedis and single diastolic reading 
of 140 mm. Hg.  Any medical opinion which purported to provide 
nexus evidence would be highly suspect.  

Finally, to the extent that the Veteran seeks to offer a medical 
nexus opinion, separate from his report of continuity of 
symptomatology, the Board need not delve into whether he is 
competent to do so.  The Board finds that there was no tinea 
pedis or hypertension during service or for many years after 
separation from service so the foundation of any nexus between 
service and his current claimed disabilities is lacking.   

Regardless, the Board finds as fact that there are no missing 
service treatment records, a search of the deck logs of an 
aircraft carrier for a report that the Veteran had tinea pedis or 
a nosebleed could not turn up evidence of such, tinea pedis (or 
symptoms of such) first occurred in 2001, and hypertension did 
not exist prior to 1994.  The presumptive provisions for chronic 
diseases are not for application.  

The Veteran's statements are not credible and are afforded no 
probative weight, to the point that his statement are found to 
provide affirmative evidence against his claims.  All other 
evidence is against his claims.  Hence the preponderance of the 
evidence is against his claims and his appeal must therefore be 
denied.  The evidence in this case is not so close as to allow 
for application of the benefit-of-the-doubt rule.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was mostly satisfied by way of a 
letter sent to the Veteran in April 2004.  In that letter, the RO 
informed the Veteran of the evidence necessary to substantiate 
his claims and of his and VA's respective duties in obtaining 
evidence.  

That notice letter did not inform the Veteran as to how VA 
assigns disability ratings and effective dates.  This error in 
notice cannot have resulted in prejudice to the Veteran because 
service connection is not established so no disability rating and 
effective date will be assigned.  See generally Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (explaining the rule of 
prejudicial error in the context of claims for VA disability 
benefits).  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Veterans Court has 
stated that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA treatment records and service 
treatment records.  

In vacating the November 2007 decision and remanding these 
matters to the Board, the Veterans Court held that it was unclear 
whether VA fulfilled his duty to make continual efforts to obtain 
the appellant's "missing" service medical records or 
alternatively, determined that further efforts to obtain such 
evidence would be futile and notified the Veteran of this 
determination.  The Veterans Court also stated that there was 
only one request made for morning reports for foot or blood 
pressure problems and that even though VA notified him that the 
Navy did not have morning reports it did not explain to him 
whether or why it determined that further efforts to obtain the 
records would be futile.  

In summing up its determination, the Veterans Court held that the 
Board provided an inadequate statement of the reasons or bases 
for its determination that VA complied with its duty to assist 
the Veteran and therefore a remand to the Board was necessary.  

VA first received an application for VA disability benefits in 
December 1969 and requested service treatment records from the 
National Personnel Records Center (NPRC).  In January 1970 the 
NPRC sent the detailed records to the RO.  An envelope date 
stamped in January 1970 includes entrance medical examination and 
history reports, a separation medical examination report, and 
treatment records which begin with an entry in November 1965, 
during recruit training, and end with the last entry in July 
1968.  One dental record is included with an entry from November 
1965.  

A VA FORM 07-3101 REQUEST FOR INFORMATION, is signed and dated in 
January 1970 and indicates that the Veteran's health records were 
sent to the RO from the NPRC and that his dental records were 
incomplete.  There is no indication that the Veteran's treatment 
records, other than dental records, were incomplete.  Given that 
the NPRC noted that the dental records were incomplete, it 
follows that if the non-dental records were incomplete the NPRC 
would have noted this also.  In this context then the evidence 
shows that the RO received the Veteran's complete medical 
treatment records in January 1970.  The detailed nature of the 
records the Board has reviewed in detail only support a finding 
the Board has the pertinent records.  

The Veteran's assertion that treatment records are missing arises 
solely from the Veteran.  His assertion that records are missing 
because there are no treatment entries from his last year of 
service and because his records do not support his account of 
treatment for tinea pedis does not mean that the records are 
missing.  It only means that the Veteran thinks that some of his 
records are missing.  That a claimant's records do not support 
the claimant's memory of what happened in service is not a 
particularly unusual situation and is not a reason to continue to 
search for VA treatment records where all other indications, such 
as the report from the NPRC and the presence of not only numerous 
treatment records, but the separation examination report, show 
that all of the service treatment records have been received by 
VA.  Neither regulation nor statute requires VA to continue to 
search for records where the records were obtained but simply did 
not support the claim merely because, as in this case, the 
claimant asserts that the records should support the claim.  

The Veteran told VA in September 2005 and in June 2010 that he 
does not have any records or other evidence to submit to 
substantiate his claims.  Sending these claims back to the RO so 
that the RO can tell him what he already knows and cannot provide 
(more records) is an expenditure of government resources that 
would provide no benefit to the Veteran; an action that VA is not 
required to undertake.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Remanding this case serves no 
constructive purpose.

Here the Board explains why it would be futile to keep looking 
for morning reports.  As to the morning reports, the NPRC has 
already informed VA that the Navy does not have morning reports.  
What the RO most likely meant to ask for were deck logs.  But 
expecting to find reports of one sailor's foot fungus, nosebleed, 
or diastolic blood pressure reading in a deck log of an aircraft 
carrier makes no sense.  Continuing to ask for records where 
there is no reasonable possibility that the records would 
substantiate the Veteran's claims is not required.  38 U.S.C.A. 
§ 5103A(a)(2).  Hence it would be futile to make further efforts 
to obtain morning reports that do not exist and were never 
created and it would be futile to make efforts to obtain deck 
logs of an aircraft carrier because even if the deck logs were 
located there is no reasonable possibility that the deck logs 
would have any information pertinent to the Veteran's claims.  

The Veteran has already indicated that he does not have any 
evidence to substantiate his claims.  There is no benefit to him 
in VA telling him that VA will not make further efforts to obtain 
morning reports or deck logs.  Strict adherence to a provision 
from the VCAA where such adherence would serve no useful purpose 
whatsoever is not called for.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) 

The Board has consider that the RO indicated in the March 2005 
Certification Worksheet that it had made as many follow up 
requests as were necessary to obtain Federal records and that it 
had prepared a memorandum of Federal record unavailability for 
the file.  

The first assertion is accurate, no follow-up is necessary in 
this case.  There is no memorandum of Federal record 
unavailability in the claims file, but this is not a reason to 
delay adjudication of the appeal.  The Board has found that the 
pertinent service records are complete.    

The evidence establishes that the Veteran's tinea pedis and 
hypertension did not occur during service or within any 
applicable presumptive period.  Therefore VA has no duty to 
afford him an examination or obtain an expert opinion.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained or does not exist.  Hence, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


